In an action to recover damages for personal injuries, etc., the plaintiffs ap*553peal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bonina, J.), dated December 5, 2002, as denied that branch of their motion which was for summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the plaintiffs’ motion which was for summary judgment on the issue of liability because issues of fact exist as to whether the taxicab driven by the defendant Aziz Urrehman actually struck the plaintiff Marc A. Konsistorum (see Zuckerman v City of New York, 49 NY2d 557 [1980]).
The plaintiffs’ remaining contention is without merit. Ritter, J.P., S. Miller, Luciano and Townes, JJ., concur.